In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1934  
ELIZABETH CASTRO, et al., 
                                                 Plaintiffs‐Appellants, 
                                     
                                   v. 
                                     
DEVRY UNIVERSITY, INC., 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
          No. 10 C 5869 — Sheila Finnegan, Magistrate Judge. 
                      ____________________ 

      ARGUED OCTOBER 2, 2014 — DECIDED MAY 13, 2015 

                      ____________________ 

    Before FLAUM, MANION, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Plaintiffs  Elizabeth  Castro, 
LaTonya  Brooks,  and  Michael  Florez  sued  their  former  em‐
ployer,  defendant  DeVry  University,  Inc.,  under  Title  VII  of 
the  Civil  Rights Act  of  1964.  Plaintiffs  allege  that  DeVry  re‐
taliated  against  them  by  terminating  their  employment  for 
complaining  about  their  supervisor’s  racially  and  ethnically 
2                                                      No. 13‐1934 

derogatory remarks. DeVry transferred the supervisor about 
three months after plaintiffs complained. After that time, he 
neither  supervised  plaintiffs  nor  participated  in  any  of  the 
termination decisions. Plaintiffs were discharged at different 
times,  from  ten  to  thirty  months  after  their  complaint,  and 
the  evidence  concerning  their  individual  circumstances  and 
job performance varies. The district court granted summary 
judgment to DeVry on all three retaliation claims. 
    We  affirm  the  district  court’s  decision  on  the  claims  by 
Castro and Brooks, but we reverse its decision on the claim 
by  Florez.  Castro  was  terminated  thirty  months  after  the 
complaint because of poor performance over a sustained pe‐
riod.  Brooks  was  terminated  fifteen  months  after  the  com‐
plaint  because  of  multiple  instances  of  dishonesty  and  in‐
consistent  performance.  Neither  Castro  nor  Brooks  has 
raised a genuine issue of material fact on whether these rea‐
sons were pretexts for retaliation. 
     Florez,  however,  has  raised  a  genuine  issue  of  material 
fact about retaliatory motive. He was terminated ten months 
after the complaint  for two stated reasons: inconsistent  per‐
formance and his “volatile behavior.” On appeal, DeVry has 
conceded that Florez’s performance did not justify his termi‐
nation.  Florez  has  also  offered  evidence  that  DeVry’s  “vola‐
tile behavior” explanation was a pretext for retaliation. First, 
he has presented evidence that his managers did not honest‐
ly  believe  he  had  behaved  unprofessionally.  Second,  he  has 
offered  evidence  that  DeVry  falsely  told  the  Equal  Employ‐
ment  Opportunity  Commission  that  his  manager—who 
made the key recommendation for his firing—did not know 
about  the  complaint  when  in  fact  she  did  know.  Third,  an 
email recommending his termination referred specifically to 
No. 13‐1934                                                           3 

his  complaint  about  the  supervisor’s  remarks.  Although  a 
reasonable  jury  would  not  be  compelled  to  find  retaliation 
on  this  record,  such  a  finding  would  be  permissible.  DeVry 
was not entitled to summary judgment on Florez’s claim. 
I.  Procedural Background 
    Plaintiffs filed suit under Title VII of the Civil Rights Act 
of  1964,  42  U.S.C.  § 2000e  et  seq.,  asserting  two  claims:  (1) 
they were subjected to a racially and ethnically hostile work 
environment, and (2) DeVry terminated their employment in 
retaliation  for  complaining  about  their  supervisor’s  racially 
and ethnically derogatory remarks. The parties consented to 
the  jurisdiction  of  the  magistrate  judge  under  28  U.S.C. 
§ 636(c). 
    After  more  than  a  year  of  discovery,  DeVry  moved  for 
summary  judgment  on  all  claims.  Plaintiffs  conceded  that 
their  hostile  work  environment  claims  should  be  dismissed 
but  argued  that  they  had  raised  genuine  issues  of  material 
fact  on  their  respective  retaliation  claims.  The  district  court 
disagreed,  granting  summary  judgment  to  DeVry  on  all 
three retaliation claims. Castro v. DeVry University, Inc., 941 F. 
Supp. 2d 965 (N.D. Ill. 2013). 
   We  review  de  novo  the  grant  of  summary  judgment,  ex‐
amining  the  record  in  the  light  most  favorable  to  the  non‐
moving  parties  and  drawing  all  reasonable  inferences  in 
their  favor.  E.g.,  Carter  v.  Chicago  State  University,  778  F.3d 
651,  657  (7th  Cir.  2015).  Summary  judgment  is  appropriate 
only where there are no genuine issues of material fact and 
the moving party is entitled to judgment as a matter of law. 
Fed. R. Civ. P. 56(a). 
     
4                                                         No. 13‐1934 

II.  The Law of Retaliation & Summary Judgment 
    Title  VII  prohibits  employers  from  retaliating  against 
employees  who  engage  in  activity  protected  by  the  statute. 
42 U.S.C. § 2000e‐3(a). We have often said there are two ways 
plaintiffs may prove their claims, which we have labeled the 
“direct”  and  “indirect”  methods  of  proof.  E.g.,  Silverman  v. 
Board of Education of City of Chicago, 637 F.3d 729, 740 (7th Cir. 
2011).  But  over  the  past  several  years,  we  have  questioned 
the utility of the distinctions between them, recognizing that 
both  methods  of  proof  converge  on  the  same  fundamental 
question:  could  a  reasonable  trier  of  fact  infer  retaliation  or 
discrimination,  as  the  case  may  be?  See,  e.g.,  Bass  v.  Joliet 
Public School District No. 86, 746 F.3d 835, 840 (7th Cir. 2014); 
Perez  v.  Thorntons,  Inc.,  731  F.3d  699,  703  (7th  Cir.  2013); 
Hitchcock v. Angel Corps, Inc., 718 F.3d 733, 737 (7th Cir. 2013); 
Naficy v. Illinois Dep’t of Human Services, 697 F.3d 504, 514 (7th 
Cir.  2012);  Harper  v.  C.R.  England,  Inc.,  687  F.3d  297,  313–14 
(7th Cir. 2012); Coleman v. Donahoe, 667 F.3d 835, 862–63 (7th 
Cir. 2012) (Wood, J., concurring). 
    Plaintiffs proceed under only the direct method of proof. 
Under  this  method,  plaintiffs  must  offer  evidence  of  three 
elements: (1) they engaged in protected activity, (2) they suf‐
fered adverse employment actions, and (3) there was a caus‐
al connection between the protected activity and the adverse 
employment  actions.  E.g.,  Greengrass  v.  Int’l  Monetary  Sys‐
tems Ltd., 776 F.3d 481, 485 (7th Cir. 2015). Whether we apply 
this  method  formally  or  just  cut  to  the  chase  and  ask  the 
fundamental  question  directly—could  a  reasonable  trier  of 
fact infer retaliation?—makes no difference. 
   The first two elements are satisfied. Plaintiffs complained 
to Human Resources manager Alana Hurt on April 16, 2007 
No. 13‐1934                                                             5 

that their supervisor, Phil Giambone, often used racially and 
ethnically  derogatory  language  in  the  workplace.  Whether 
Giambone’s comments went so far as to violate Title VII does 
not matter. Plaintiffs sincerely and reasonably believed they 
were  complaining  about  conduct  prohibited  by  Title  VII, 
which  is  all  that  is  required  to  establish  protected  activity. 
E.g., Magyar v. St. Joseph Regional Medical Center, 544 F.3d 766, 
771 (7th Cir. 2008). The plaintiffs were all terminated at vari‐
ous  times  after  the  complaint.  A  termination  is  of  course  a 
materially adverse employment action. E.g., Nichols v. South‐
ern Illinois University–Edwardsville, 510 F.3d 772, 780 (7th Cir. 
2007). 
    The question is whether plaintiffs have offered sufficient 
evidence to create a genuine issue of material fact on wheth‐
er  their  complaint  caused  their  terminations.  To  establish 
this causal link, plaintiffs can rely on direct or circumstantial 
evidence. E.g., Harper, 687 F.3d at 307. Plaintiffs do not claim 
they  have  any  direct  evidence  of  DeVry’s  retaliation—i.e., 
there is no admission from a DeVry agent that it discharged 
the plaintiffs because they complained. Plaintiffs rely on cir‐
cumstantial evidence. 
     Circumstantial evidence suffices if “a convincing mosaic 
of circumstantial evidence” would permit a reasonable trier 
of  fact  to  infer  retaliation  by  the  employer.  Rhodes  v.  Illinois 
Dep’t  of  Transportation,  359  F.3d  498,  504  (7th  Cir.  2004)  (in‐
ternal  quotation  marks  omitted).  In  retaliation  cases,  we 
have  recognized  three  categories  of  circumstantial  evidence 
available  to  a  plaintiff  using  the  “convincing  mosaic  ap‐
proach.”  Coleman,  667  F.3d  at  862.  These  categories  include 
(1) evidence of suspicious timing, (2) evidence that similarly 
situated employees were treated differently, and (3) evidence 
6                                                          No. 13‐1934 

that  the  employer’s  proffered  reason  for  the  adverse  em‐
ployment  action  was  pretextual.  Id.  at  860,  citing  Silverman, 
637  F.3d  at  734  (suspicious  timing);  Volovsek  v.  Wisconsin 
Dep’t of Agriculture, Trade & Consumer Protection, 344 F.3d 680, 
689 (7th Cir. 2003) (disparate treatment); Dickerson v. Board of 
Trustees  of  Community  College  District  No.  522,  657  F.3d  595, 
601 (7th Cir. 2011) (pretext). Each category of circumstantial 
evidence  can  suffice  by  itself  to  preclude  summary  judg‐
ment, depending on its strength in relation to the other evi‐
dence,  but  plaintiffs  may  also  use  them  together.  Coleman, 
667 F.3d at 862; Troupe v. May Dep’t Stores Co., 20 F.3d 734, 736 
(7th  Cir.  1994).  Here,  plaintiffs  rely  on  both  suspicious  tim‐
ing and pretext. 
    Suspicious  timing  can  sometimes  raise  an  inference  of  a 
causal  connection,  but  temporal  proximity  alone  is  “rarely 
sufficient” to establish causation. O’Leary v. Accretive Health, 
Inc.,  657  F.3d  625,  635  (7th  Cir.  2011).  We  have  rejected  any 
bright‐line rule about how close the events must be to estab‐
lish causation, but in cases where there is “corroborating ev‐
idence of retaliatory motive,” an “interval of a few weeks or 
even  months  may  provide  probative  evidence  of  the  re‐
quired causal nexus.” Coleman, 667 F.3d at 861. We have also 
noted, though, that the mere passage of time “does not con‐
clusively  bar  an  inference  of  retaliation.”  Malin  v.  Hospira, 
Inc.,  762  F.3d  552,  560  (7th  Cir.  2014)  (reversing  summary 
judgment  for  employer  where  evidence  showed  patient  re‐
taliation over period of several years). 
    To  show  pretext,  an  employee  “must  present  evidence 
suggesting  that  the  employer  is  dissembling.”  O’Leary,  657 
F.3d at 635; see also Naik v. Boehringer Ingelheim Pharmaceuti‐
cals,  Inc.,  627  F.3d  596,  601  (7th  Cir.  2010).  “The  question  is 
No. 13‐1934                                                          7 

not whether  the  employer’s stated reason  was inaccurate  or 
unfair, but whether the employer honestly believed the rea‐
son it has offered to explain the discharge.” O’Leary, 657 F.3d 
at  635.  To  meet  this  burden,  the  employee  “must  ‘identify 
such weaknesses, implausibilities, inconsistencies, or contra‐
dictions’” in the employer’s proffered reason “‘that a reason‐
able person could find [it] unworthy of credence.’” Coleman, 
667  F.3d  at  852  (alteration  in  original),  quoting  Boumehdi  v. 
Plastag Holdings, LLC, 489 F.3d 781, 792 (7th Cir. 2007). 
     To  survive  summary  judgment,  plaintiffs’  mosaic  of  cir‐
cumstantial evidence must be strong enough to permit a rea‐
sonable trier of fact to find that DeVry terminated each plain‐
tiff  because  he  or  she  complained  about  Giambone’s  re‐
marks.  See  University  of  Texas  Southwestern  Medical  Center  v. 
Nassar, 570 U.S. —, 133 S. Ct. 2517, 2533 (2013). 
    Each plaintiff relies on a different assortment of evidence 
to establish a causal link between the protected activity and 
his or  her firing.  We  begin by setting  out the facts common 
to all plaintiffs. Next we analyze the evidence of suspicious 
timing upon which all three plaintiffs rely. We conclude that 
this evidence does not by itself create a genuine issue of ma‐
terial fact on causation for any of the plaintiffs. We then ana‐
lyze  the  remaining  evidence  offered  by  each  plaintiff  to 
show that DeVry’s stated reasons for each termination were 
pretextual. 
III. Facts Common to All Plaintiffs 
   Defendant  DeVry  University,  Inc.  is  a  for‐profit  school 
with  several  campuses  in  the  Chicago  area.  Plaintiffs  Eliza‐
beth Castro, LaTonya Brooks, and Michael Florez are former 
admissions officers of DeVry. Castro and Florez are Mexican‐
8                                                              No. 13‐1934 

American; Brooks is African‐American. In early 2007 Castro 
was  an  assistant  director  of  admissions  for  DeVry.  Her  im‐
mediate supervisor was Phil Giambone, then the director of 
admissions for the Chicago campus. Florez and Brooks were 
academic advisors who reported to Castro. 
    DeVry’s enrollment model is based on recruiting prospec‐
tive  students  for  classes  that  begin  every  other  month—in 
January,  March,  May,  July,  September,  and  November.  Ad‐
missions  officers  at  DeVry  are  responsible  for  following  up 
on  “leads”  (potentially  interested  students),  interviewing 
applicants,  and  otherwise  assisting  prospective  students 
with the enrollment process. The goal for admissions officers 
is to enroll new students. 
    On April  14, 2007, Florez approached Giambone and  re‐
quested time off on May 5. Giambone responded by asking 
if Florez was going to “get drunk with your people” on Cin‐
co  de  Mayo.  Florez  reported  the  remark  to  Castro.  Castro, 
along  with  Florez  and  Brooks,  then  decided  to  approach 
Human Resources about Giambone’s behavior.1 

                                                 
      1 Plaintiffs offer evidence that Giambone had a history of making of‐

fensive racial and ethnic remarks in the office. For example, he regularly 
asked about the race or ethnicity of prospective students and connected 
race or ethnicity to the ability to pay an application fee. On one occasion, 
for  instance,  he  commented  that  a  Mexican‐American  prospective  stu‐
dent would be able to pay the fee because “Mexicans always have $100 
in  their  mattresses  because  it’s  communion  money.”  He  also  at  times 
remarked  that  an  applicant  who  could  not  pay  the  fee  was  “probably 
Puerto  Rican  or  black”  and  that  Puerto  Rican  and  black  people  were 
“always  broke.”  We  accept  this  evidence  as  true  for  purposes  of  sum‐
mary judgment. 
No. 13‐1934                                                       9 

    
   A.  Plaintiffs’ April 16, 2007 Complaint to Human Resources 
    Plaintiffs met with HR manager Alana Hurt on April 16, 
2007. They discussed their concerns about Giambone’s racial‐
ly and ethnically derogatory remarks. Other academic advi‐
sors  corroborated  plaintiffs’  complaints  about  Giambone. 
Shortly  after  the  meeting,  Hurt  called  HR  director  Deb  Ma‐
her to tell her about the complaint. Maher relayed the com‐
plaint  to  Christine  Hierl,  the  dean  of  enrollment  manage‐
ment for the Chicago area. 
   B.  Giambone’s Conduct After the April 16 Meeting 
   Ten minutes after Castro returned from the meeting with 
HR,  Giambone  came  to  her  office.  He  was  “furious”  and 
asked  Castro  whether  she  had  “anything  to  tell  him.”  He 
then  told  Castro  that  she  needed  to  do  “phone  work”  with 
him.  Castro  had  not  done  this  type  of  work  since  she  had 
been an academic advisor, eight years earlier. 
    Several days after the April 16 meeting, Giambone began 
steering “leads” about prospective students away from Cas‐
tro’s team toward another team. Giambone also told Brooks 
and  Florez  not  to  “hang  out”  or  otherwise  associate  with 
Castro. Then, in  early June 2007, Giambone  told Florez that 
Castro was “stealing” his students, an accusation Castro de‐
nies. 
   C.  The April 28, 2007 Sales Meeting 
   About two weeks after plaintiffs’ complaint to HR, DeVry 
conducted  a  sales  meeting  in  its  Chicago  office  to  address 
concerns  about  low  enrollment  numbers  for  the  July  2007 
admissions  class.  At  the  meeting  Castro  complained  about 
10                                                      No. 13‐1934 

how  the  “leads”  were  being  distributed  in  the  Chicago  of‐
fice. Christine Hierl jumped in and “verbally attacked” Cas‐
tro. Hierl later sent Castro a memo stating that her negativity 
was hurting morale in the office. 
    Immediately  after  the  meeting,  plaintiffs  assert,  Castro 
entered  a  stairwell  and  heard  Hierl  say  to  Giambone: 
“There’s no way we’re going to let a bunch of wetbacks run 
this office.” Giambone responded with laughter. 
    After hearing the “wetbacks” comment, Castro filled out 
a transfer request for any opening for a director or assistant 
director of admissions at DeVry. Giambone approved the re‐
quest.  Hierl  told  Castro  that  she  could  be  transferred  any‐
where  she  wanted  if  she  waited  until  school  started  for  the 
July 2007 admissions class. 
      D.  The July 2007 Reorganization 
    In July 2007 DeVry transferred Giambone from his posi‐
tion and made him a high school manager, where he would 
supervise admissions presentations to high  school students. 
From  that  point  forward,  Giambone  did  not  supervise  Cas‐
tro,  Brooks,  or  Florez.  There  is  no  evidence  that  he  partici‐
pated in any of the termination decisions. 
   Kathaleen  Berry,  who  had  been  the  director  of  admis‐
sions for DeVry’s Addison and Tinley Park campuses in the 
Chicago  area,  took  over  Giambone’s  position. At  Berry’s  re‐
quest,  Julie  Strauss,  an  assistant  director  of  admissions  for 
the Tinley Park campus, began supervising some of the Chi‐
cago‐based admissions officers, including Brooks and Florez. 
    As part of the reorganization, DeVry also demoted Castro 
to senior academic advisor and transferred her to the Addi‐
son campus. At the Addison campus, Castro reported to as‐
No. 13‐1934                                                           11 

sistant  director  of  admissions  Casey  Tobin,  who  in  turn  re‐
ported  to  Berry  in  Chicago.  Despite  her  demotion,  Castro’s 
compensation was not reduced. 
    When  Berry  replaced  Giambone  in  the  Chicago  office, 
she  met  with  the  admissions  officers.  She  told  them  that  if 
they had a problem with another employee, they needed to 
handle  it  “in‐house.”  She  warned  her  staff  not  to  go  “run‐
ning  off  to  HR.”  After  the  July  2007  meeting,  Strauss  rein‐
forced this message, telling Florez and Brooks: “Kathy Berry 
is different. Don’t go to HR. If you go to HR, the people that 
have  went  to  HR  no  longer  work  here.”  Sometime  after  the 
meeting,  Giambone  told  Florez:  “You  see  what  happens  to 
traitors  like  Liz  [Castro].  …  I  told  you  if  you  want  to  be 
someone in this company, you need to be loyal.” 
   Many  months  passed  before  any  of  the  plaintiffs  were 
terminated. Florez was discharged on February 21, 2008, ten 
months  after  the  April  2007  complaint;  Brooks  on  July  8, 
2008, fifteen months after the complaint; and Castro on No‐
vember 3, 2009, thirty months after the complaint. 
IV. Plaintiffs’ Evidence of Suspicious Timing 
    Plaintiffs  acknowledge  that  delays  of  these  lengths  can‐
not  themselves  establish  causation.  Cf.  Clark  County  School 
District  v.  Breeden,  532  U.S.  268,  273–74  (2001)  (per  curiam) 
(gap  of  twenty  months  between  protected  activity  and  ad‐
verse employment action “suggests, by itself, no causality at 
all”);  Everroad  v.  Scott  Truck  Systems,  Inc.,  604  F.3d  471,  481 
(7th Cir. 2010) (one‐year delay too long to establish causation 
in the absence of other evidence); Haywood v. Lucent Technol‐
ogies,  Inc.,  323  F.3d  524,  532  (7th  Cir.  2003)  (same);  accord, 
Oest v. Illinois Dep’t of Corrections, 240 F.3d 605, 616 (7th Cir. 
12                                                                      No. 13‐1934 

2001)  (“The  inference  of  causation  weakens  as  the  time  be‐
tween  the  protected  expression  and  the  adverse  action  in‐
creases  …  .”).  Plaintiffs  argue  that  although  the  periods  be‐
tween  their  protected  activity  and  their  terminations  were 
relatively long, a reasonable trier of fact could still infer cau‐
sation  based  on  suspicious  timing  because  retaliatory  acts 
started  almost  immediately  after  the  April  2007  complaint. 
According  to  plaintiffs,  the  summary  judgment  record 
would permit  a  reasonable  finding that DeVry began retali‐
ating against plaintiffs within weeks of their protected activi‐
ty and that each termination was merely the culmination of a 
long campaign to punish them for complaining about Giam‐
bone.2 
    Plaintiffs identify four types of retaliatory acts to support 
this theory: (1) Giambone came to Castro’s office ten minutes 
after the meeting with HR and assigned her phone work; (2) 
Giambone  began  steering  “leads”  about  prospective  stu‐
dents  away  from  Castro’s  team  toward  another  team;  (3) 
Giambone told Brooks and Florez not to associate with Cas‐

                                                 
      2  Cf.  Hasan  v.  Foley  &  Lardner  LLP,  552  F.3d  520  (7th  Cir.  2008)  (re‐

versing  summary  judgment  for  employer;  circumstantial  evidence  sug‐
gested discrimination in spite of year‐long period between discriminato‐
ry  comment  and  termination);  Lang  v.  Illinois  Dep’t  of  Children  &  Family 
Services,  361  F.3d  416  (7th  Cir.  2004)  (reversing  summary  judgment  for 
employer;  convincing  mosaic  of  circumstantial  evidence  of  retaliation 
where  employee  began  receiving  reprimands  shortly  after  filing  griev‐
ance,  culminating  in  his  termination  approximately  one  year  later);  Ve‐
prinsky v. Fluor Daniel, Inc., 87 F.3d 881, 891 n.6 (7th Cir. 1996) (recogniz‐
ing  principle  that  summary  judgment  is  inappropriate  when  record 
would  permit  reasonable  trier  of  fact  to  find  that  employer  “waited  in 
the weeds” for years looking for an opportunity to fire employee). 
No. 13‐1934                                                           13 

tro and told Florez that Castro was “stealing” students from 
him; and (4) Hierl’s offensive “wetbacks” comment to Giam‐
bone. 
    None of this evidence establishes a genuine issue of ma‐
terial fact on the issue of causation. DeVry transferred Giam‐
bone from his position in July 2007. There is no evidence that 
he had any authority over plaintiffs after that time or that he 
had  any  input  in  the  decisions  to  terminate  them.  Even  if 
Giambone wanted to retaliate against plaintiffs, a reasonable 
trier of fact could not find that he influenced the termination 
decisions. 
    Hierl, on the other hand, did have input in the decision to 
terminate  Brooks,  but  her  offensive  comment  was  no  more 
than an isolated “stray  remark.” See, e.g., Overly v.  KeyBank 
Nat’l Ass’n, 662 F.3d 856, 865 (7th Cir. 2011). Hierl’s offensive 
“wetbacks”  epithet  did  not  refer  to  Brooks  (she  is  African‐
American, while the other plaintiffs are Mexican‐American), 
was  made  approximately  fourteenth  months  before  Brooks 
was terminated, and did not refer to either the protected ac‐
tivity  or  the  termination  decision. A  reasonable  trier  of  fact 
could  not  find  based  on  this  single  offensive  comment  that 
Hierl  intended  to  terminate  Brooks  because  she  had  com‐
plained to HR about Giambone. See Sun v. Board of Trustees of 
University of Illinois, 473 F.3d  799, 813 (7th  Cir. 2007) (“stray 
remarks  that  are  neither  proximate  nor  related  to  the  em‐
ployment  decision  are  insufficient  to  defeat  summary  judg‐
ment”);  cf.  Perez  v.  Thorntons,  Inc.,  731  F.3d  699,  709–10  (7th 
Cir. 2013) (contrasting tension between “stray remarks” cas‐
es  and  “common  actor”  cases  involving  racial,  ethnic,  or 
gender bias). 
14                                                     No. 13‐1934 

   Plaintiffs  counter  that  Giambone’s  retaliatory  intent 
should  be  imputed  to  Berry  (the  director  of  admissions), 
who  did  have  input  in  the  termination  decisions,  based  on 
Berry’s comment that her staff should not go “running off to 
HR”  and  Strauss’s  comment  that  Florez  and  Brooks  should 
not go to HR because the people who “went to HR no longer 
work  here.”  Plaintiffs  argue  that  a  reasonable  trier  of  fact 
could find based on these comments that Berry and Strauss 
had  picked  up  the  mantle  and  intended  to  retaliate  against 
plaintiffs out of loyalty to Giambone. We disagree. 
    Construing  the  comments  in  the  light  most  favorable  to 
plaintiffs,  the  statements  suggest  that  Berry  valued  loyalty 
among her subordinates and would have perceived a future 
complaint to HR as an act of disloyalty, potentially worthy of 
punishment.  This  type  of  comment  could  under  some  cir‐
cumstances  give  rise  to  an  inference  of  retaliation.  Employ‐
ers  cannot  retaliate  against  employees  who  complain  about 
violations of Title VII under the ruse that the employee was 
being “disloyal” or “insubordinate” by opposing the unlaw‐
ful activity. But there are two problems with plaintiffs’ posi‐
tion on this record. 
    First,  neither  comment  referred  either  explicitly  or  im‐
plicitly to the protected activity at issue: plaintiffs’ complaint 
in  April  2007  about  Giambone.  The  statements  looked  for‐
ward,  not  backward.  They  warned  about  making  hypothet‐
ical  complaints  in  the  future,  not  plaintiffs’  past  complaint 
about  Giambone.  After  all,  Brooks  and  Florez  had  gone  to 
HR  and  were  still  working  in  the  same  office  when  the 
comments  were  made. Absent  more  context  tying  the  com‐
ments  to  the  protected  activity,  these  generic,  forward‐
looking  remarks  about  loyalty  would  not  permit  a  reason‐
No. 13‐1934                                                               15 

able  trier  of  fact  to  infer  a  causal  connection  between  the 
April 2007 complaint and the terminations.3 
    Second,  both  comments  were  made  long  before  any  of 
the  plaintiffs’  terminations.  The  shortest  gap  was  approxi‐
mately  seven  months.  (Florez  was  fired  in  February  2008.) 
Ambiguous comments so far removed from the adverse em‐
ployment  action  are  insufficient,  without  more,  to  defeat 
summary judgment. See, e.g., Dass v. Chicago Board of Educa‐
tion, 675 F.3d 1060, 1072 (7th Cir. 2012) (ambiguous comment 
made ten months before discharge was insufficient, without 
more, to defeat summary judgment). 
    Accordingly,  a  reasonable  trier  of  fact  could  not  find 
based  on  these  ambiguous  comments  made  at  least  seven 
months  before  the  earliest  termination  that  Berry  retaliated 
against  plaintiffs  because  of  their  complaint  about  Giam‐
bone.  Thus,  plaintiffs’  evidence  of  suspicious  timing  does 
not, by itself, raise a genuine issue of material fact on causa‐
tion for any of plaintiffs’ claims. The timing does not conclu‐
sively  bar  inferences  of  retaliation,  however,  so  we  proceed 
to the remaining evidence for each of the plaintiffs. 
V.  Florez’s Evidence of Retaliatory Intent 
   We  begin  with  Florez,  who  was  fired  first,  in  February 
2008. At that time DeVry offered two reasons for its decision: 

                                                 
     3 We recognize that Strauss’s comment was backward‐looking in one 

respect: a reasonable trier of fact could infer that Strauss was referring to 
Castro,  who  had  been  transferred  from  the  Chicago  office  to  Addison 
shortly before the comment was made. Because this interpretation of the 
comment  applies  only  to  Castro,  we  address  it  below  when  analyzing 
Castro’s remaining evidence of retaliation. 
16                                                      No. 13‐1934 

(1) inconsistent performance and (2) “volatile behavior.” On 
appeal,  however, DeVry  concedes  that  Florez’s  performance 
was “adequate” and that his performance alone did not justi‐
fy his termination. We focus on the second explanation. 
    DeVry identifies two incidents of Florez’s “volatile behav‐
ior”: (1) a conversation he had with Strauss in October 2007 
and  (2)  a  conversation  he  had  with  Berry  in  January  2008. 
Florez  disputes  the  factual  basis  of  both  managers’  descrip‐
tions of these events. 
   The  first  incident  occurred  sometime  in  October  2007. 
Florez acknowledged during his deposition that there was a 
“blow‐up” between  Strauss  and him,  but  he  testified  that  it 
was  Strauss  who  caused  it.  Strauss  came  by  to  observe 
Florez’s  “phone  work,”  but  he  was  not  in  his  office.  When 
Florez  returned  to  his  office,  Strauss  again  tried  to  conduct 
the observation, but there were technical difficulties with the 
phone.  According  to  Strauss,  Florez  grew  impatient  and 
complained about being observed;  he then yelled,  slammed 
doors, and eventually left his office. 
    Florez  disputes  Strauss’s  version  of  the  conversation  in 
ways that call into doubt the honesty of Strauss’s account. He 
testified  during  his  deposition—and  we  accept  as  true  for 
purposes  of  summary  judgment—that  he  did  not  yell  or 
slam  doors  and  that  he  behaved  professionally  throughout 
the conversation. 
    Moreover, Mara Leal (another academic advisor) corrob‐
orated Florez’s account of his conversation with Strauss. Leal 
testified  during  her  deposition  that  it  was  Strauss,  not 
Florez,  who  slammed  a  door  and  yelled.  Leal  also  testified 
that after the incident between Strauss and Florez, she called 
No. 13‐1934                                                                    17 

Berry to ask if she could move offices. Berry responded that 
Leal needed to do her a “favor.” Berry asked Leal if she had 
heard or seen the incident between Florez and Strauss. Leal 
said  yes.  Then  Berry  told  Leal  that  if  HR  manager  Hurt 
called her to ask whether she had observed the incident, Leal 
needed to say that she did not see anything. Leal agreed, and 
Berry told her that she could move offices later that night. 
    The second incident occurred on January 31, 2008, when 
Berry  herself  tried  to  observe  Florez’s  phone  work.  Florez 
complained  to  Berry  about  a  poor  performance  evaluation 
he  had  received  from  Strauss  in  October  2007,  shortly  after 
the  reported  “blow‐up”  with  her.  Berry  found  Florez’s  be‐
havior  inappropriate;  she  believed  that  if  he  had  concerns 
about  his  evaluation,  he  should  have  addressed  them  three 
months earlier, not during the scheduled observation. 
     Following the phone session, Berry sent a memo to Hurt 
in HR with a copy to Hierl (the dean of enrollment manage‐
ment). Berry’s memo said that Florez had been “strident and 
yelling” and had made threats about lawyers and complaints 
to  the  EEOC.  She  also  criticized  Florez  for  “continually  re‐
hashing”  the  October  incident  with  Strauss  and  noted  that 
HR  had  already  investigated  that  earlier  incident.  She  de‐
scribed the conversation as a “45 minute diatribe” and said: 
“There were strong undertones of racism and lawsuits, and 
he even asked if I would like to talk to his lawyer and that he 
was recording all conversations in his office.”4 

                                                 
      4  DeVry  does not  explain why  it  might  have  been  justified  in disci‐

plining Florez because he “made threats about lawyers and the EEOC.” 
In fact, such a “threat” might well qualify as protected activity. E.g., Da‐
       
18                                                               No. 13‐1934 

    Florez  disputes  Berry’s  version  of  the  January  2008  con‐
frontation, again in ways that call into question the honesty 
of her account. He admits that he complained about Strauss’s 
evaluation  from  October  2007.  But  he  testified  during  his 
deposition—and  again,  we  accept  as  true  for  purposes  of 
summary judgment—that he never yelled at Berry and never 
made any threats about lawyers or the EEOC. He also testi‐
fied  in  a  declaration  opposing  summary  judgment  that  his 
conversation with Berry lasted only five to ten minutes, that 
he  did  not  “continually  rehash”  the  October  2007  incident, 
and  that  he  never  claimed  to  be  recording  conversations  in 
his office. 
   DeVry  argues  we  must  disregard  this  evidence  because 
Florez’s  declaration  was  dated  only  March  2012,  with  the 
blank  for  the  specific  day  left  blank,  and  because  it  contra‐
dicted his deposition testimony. DeVry does not cite any au‐
thority for the proposition that a court must exclude a sworn 
declaration because it does not specify the day it was sworn. 
While including a specific date is the better practice, we are 
not  convinced  that  having  left  the  specific  date  blank  re‐
quired exclusion. 
    DeVry’s  assertion  that  Florez’s  declaration  contradicted 
his  deposition  testimony  is  the  sort  of  assertion  often  made 

                                                 
vis v. Time Warner Cable of Southeastern Wisconsin, L.P., 651 F.3d 664, 674 
(7th Cir. 2011) (informal complaints can constitute protected activity for 
purposes  of  Title  VII  retaliation  claim);  accord,  42  U.S.C.  § 2000e‐3(a) 
(making it unlawful to retaliate against anyone “because he has opposed 
any  practice”  prohibited  by  Title  VII).  Florez  denies  having  made  any 
statement  about  lawyers  or  the  EEOC,  however,  so  we  do  not  examine 
this issue further. 
No. 13‐1934                                                            19 

in  summary judgment  practice.  In  this case, the  assertion  is 
not  supported  by  the  record.  At  his  deposition,  Florez  was 
shown  Berry’s  written  description  of  the  January  2008  inci‐
dent and was asked whether it was “an accurate account of 
the interaction.” He answered that the written statement was 
“inaccurate,” and  he  highlighted several specific statements 
with which he disagreed. The questioning moved on to other 
subjects. 
    The first problem for DeVry’s argument is that Florez was 
not asked whether he had described all the inaccuracies with 
the  written  statement.  Without  that  question  having  been 
asked and answered to ensure that his deposition testimony 
exhausted  his  memory  of  the  subject,  his  later  declaration 
identifying other inaccuracies simply did not contradict any 
specific testimony in his deposition. Cf. Flannery v. Recording 
Industry  Ass’n  of  America,  354  F.3d  632,  638  (7th  Cir.  2004) 
(explaining  that  a  “contradiction”  exists  only  when  the 
statements are  “inherently inconsistent,” not when the  later 
statement “merely clarifies an earlier statement which is am‐
biguous or confusing”). 
    At  a  more  fundamental  level,  DeVry’s  argument  reads 
too  broadly  the  cases  it  invokes.  DeVry  cites  Beckel  v.  Wal‐
Mart Associates, Inc., where we said that affidavits “when of‐
fered  to  contradict  the  affiant’s  deposition  are  so  lacking  in 
credibility  as  to  be  entitled  to  zero  weight  in  summary 
judgment  proceedings  unless  the  affiant  gives  a  plausible 
explanation  for  the  discrepancy.”  301  F.3d  621,  623  (7th  Cir. 
2002). Beckel and cases like it involved contradictions so clear 
that the only reasonable inference was that the affidavit was 
a  sham  designed  to  thwart  the  purposes  of  summary  judg‐
ment.  See  Bank  of  Illinois  v.  Allied  Signal  Safety  Restraint  Sys‐
20                                                         No. 13‐1934 

tems, 75 F.3d 1162, 1168–69 (7th Cir. 1996) (“If such contradic‐
tions  were  permitted  …  ‘the  very  purpose  of  the  summary 
judgment motion—to weed out unfounded claims, specious 
denials,  and  sham  defenses—would  be  severely  under‐
cut.’”),  quoting  Babrocky  v.  Jewel  Food  Co.,  773  F.2d  857,  861 
(7th Cir. 1985). 
    This  principle  must  be  applied  with  great  care,  though, 
because summary judgment is not a tool for deciding ques‐
tions of credibility. See Bank of Illinois, 75 F.3d at 1169–70 (col‐
lecting  cases).  Few  honest  witnesses  testify  at  any  length 
without  at  least  occasional  lapses  of  memory  or  needs  for 
correction or clarification. Disregarding as a sham every cor‐
rection  of  a memory failure or  variation  in  a  witness’s testi‐
mony requires “far too much from lay witnesses” and would 
usurp the trier of fact’s role in determining which portion of 
the testimony was most accurate and reliable. Tippens  v. Ce‐
lotex Corp., 805 F.2d 949, 953–54 (11th Cir. 1986). That’s why 
we  have  said  an  affidavit  can  be  excluded  as  a  sham  only 
where the witness has given “clear answers to unambiguous 
questions which negate the existence of any genuine issue of 
material fact.” Bank of Illinois, 75 F.3d at 1170, quoting Van T. 
Junkins & Associates, Inc. v. U.S. Industries, Inc., 736 F.2d 656, 
657 (11th Cir. 1984). The differences between Florez’s deposi‐
tion testimony and his declaration fall far short of this stand‐
ard. 
    The district court concluded that a reasonable trier of fact 
could  not  find  that  DeVry’s  “volatile  behavior”  explanation 
was pretextual because Florez only “quarrels with … the de‐
tails  concerning the  clashes” without undermining the hon‐
esty  of  DeVry’s  stated  belief.  Castro,  941  F.  Supp.  2d  at  984. 
We respectfully disagree. 
No. 13‐1934                                                            21 

    The differences between Florez’s testimony and Strauss’s 
and  Berry’s  accounts  of  the  October  2007  and  January  2008 
conversations  are  so  basic  that  they  are  not  obviously  the 
stuff of honest disagreement. And this is not a case where a 
supervisor had to decide which of two conflicting stories to 
believe; Berry herself made the decisive recommendation to 
fire Florez, on advice from Strauss. They relied on their own 
accounts—not  reports  from  co‐workers  or  third‐parties—to 
justify Florez’s termination. Cf. Johnson v. Nordstrom, Inc., 260 
F.3d 727, 732 (7th Cir. 2001); Flores v. Preferred Technical Group, 
182 F.3d 512, 515 (7th Cir. 1999). 
    If, as Florez contends, Strauss and Berry  are  lying  about 
these  events,  then  a  reasonable  trier  of  fact  could  find  that 
Strauss  and  Berry  fabricated  their  reports  to  create  a  false 
reason  for  terminating  him.  Under  these  circumstances, 
summary judgment is not appropriate. See Testerman v. EDS 
Technical  Products  Corp.,  98  F.3d  297,  303  (7th  Cir.  1996)  (“‘If 
the only reason an employer offers for firing an employee is 
a lie, the inference that the real reason was a forbidden one 
… may rationally be drawn.’”), quoting Shager v. Upjohn Co., 
913 F.2d 398, 401 (7th Cir. 1990). 
    Even  if  this  evidence  of  pretext  were  not  enough  for 
Florez, the inference of retaliation is strengthened further by 
testimony from Leal that Berry bribed her to say she did not 
see  the  October  2007  confrontation  between  Florez  and 
Strauss  by  offering  her  a  new  office.  Evidence  that  Berry 
asked Leal to lie about the incident goes directly to the hon‐
esty  of  Berry’s  belief  that  Florez  behaved  unprofessionally. 
Berry was one of the decision‐makers in DeVry’s decision to 
terminate  Florez,  and  she  used  this  very  incident  as  a  basis 
to recommend his termination. If Florez did not  behave  the 
22                                                        No. 13‐1934 

way Strauss and Berry have claimed, then a reasonable trier 
of  fact  could  find  that  DeVry’s  “volatile  behavior”  explana‐
tion  is  unworthy  of  credence.  See  Coleman,  667  F.3d  at  852. 
The evidence of pretext is more than enough to require deni‐
al of summary judgment on Florez’s retaliation claim. 
   The  district  court  held  in  the  alternative  that  even  if 
Florez  could  prove  that  Berry  and  Strauss  fabricated  these 
reports,  a  reasonable  trier  of  fact  would  not  be  able  to  find 
causation because Florez failed to produce evidence linking 
DeVry’s  decision  to  terminate  him  to  his  April  2007  com‐
plaint about Giambone. Castro, 941 F. Supp. 2d at 984. Again, 
we respectfully disagree. 
    To  establish  this  link,  Florez  supplemented  his  evidence 
of pretext with an email from Hurt (the HR manager) to Ma‐
her  (the  HR  director).  Hurt  sent  the  email  on  February  4, 
2008,  the  week  after  the  confrontation  between  Florez  and 
Berry. We quote the email in full because it is essential to our 
analysis: 
        Mike Florez is an enrollment advisor. He’s been 
        here since October 2005. We are having a num‐
        ber of problems with his performance. 
        1.  His  performance  is  not  consistent  (starts 
            goals  vs.  actual  for  the  last  three  classes 
            were 9/11, 9/5, 3/5) 
        2.  His behavior is volatile (I have several doc‐
            umented incidences of ‘blow ups’ where he 
            has  been,  less  than,  cooperative  with  his 
            supervisors) 
        His  last  ‘blow  up’  was  with  Kathy  Berry  last 
        week.  To  refresh  your  memory,  he  is  the  em‐
No. 13‐1934                                                                   23 

           ployee  who  was  going  to  Daniel  Hamburger 
           and Dave Pauldine, because he did not feel he 
           got  resolution  on  the  run‐in  he  had  with  Julie 
           Strauss  a  few  months  ago.  He  is  also  one  of  the 
           people who complained about a previous supervisor 
           (with Liz Castro). 
           He is constantly insubordinate and challenging 
           every decision his supervisor makes as racially 
           motivated.  Supervisors/managers  feel  that 
           Mike’s  negativity  adversely  impacts  the  team 
           and would like to separate him at this time. His 
           coming  review  will  like[ly] be ‘Meets  Standards’.  I 
           agree with the supervisors. Let’s discuss when 
           you have a moment. 
(Emphases added.)5 
   The February 4 email is striking for two reasons. First, it 
specifically referred to the activity protected by Title VII as a 
basis  for  recommending  Florez’s  termination.  Second,  the 
email made clear that Hurt considered Florez’s performance 
adequate (or at least probably adequate), which is in tension 
with  DeVry’s  long  defense  of  his  firing  based  on  poor  per‐
formance. 


                                                 
     5  The statement in the February 4 email that Florez “is constantly … 

challenging  every  decision  his  supervisor  makes  as  racially  motivated” 
sounds like a reference to other complaints that might have qualified as 
protected  activity  under  Title  VII.  Florez  does  not  make  this  argument, 
however.  He  relies  exclusively  on  the  April  16,  2007  complaint  about 
Giambone as the protected activity in this case. 
24                                                       No. 13‐1934 

    As it happens, Maher did not respond to Hurt’s February 
4 email. Hurt waited until February 15, 2008 and then sent a 
follow‐up  email  to  Maher  saying  that  she  had  reviewed 
Florez’s  semi‐annual  performance  evaluation.  Although  his 
performance “met standards,” she wanted to move forward 
with his termination. She explained in pertinent part: 
       The  totality  of  his  review  is  that  his  perfor‐
       mance is inconsistent, his inability to effective‐
       ly  follow  the  direction  of  his  supervisors  is  a 
       continuous  problem  and  his  refusal  to  accept 
       management decisions will continue to impede 
       his  performance.  While  separating  him  is  a 
       risk, I feel comfortable that it is the right deci‐
       sion. 
Maher  still  did  not  respond.  Four  days  later  Hurt  emailed 
Maher a third time: “Let’s discuss the email below when you 
have a moment.” Florez was terminated the following week, 
on February 21, 2008. 
    The  district  court  concluded  that  the  February  4  email 
would  not  permit  a  reasonable  trier  of  fact  to  find  a  causal 
link between the protected activity and Florez’s termination 
for  two  reasons.  Neither  reason  justifies  the  conclusion,  at 
least for summary judgment. 
   First, the district court explained, Berry made the critical 
recommendation to terminate Florez and because there is no 
evidence that Berry knew about the protected activity, a rea‐
sonable trier of fact could not infer that Berry was motivated 
by retaliation. Contrary to the district court’s assertion, how‐
ever,  there  is  evidence  in  the  record  that  Berry  did  in  fact 
know  about  the  protected  activity  before  Florez’s  termina‐
No. 13‐1934                                                                   25 

tion.  Berry  testified  in  her  deposition  that  she  learned  of 
plaintiffs’ complaint about Giambone “a couple months” af‐
ter it happened. Although Berry could not remember a spe‐
cific  date,  she  said  it  “could  have  been  as  much  as  four  or 
five  months”  after  she  took  over  the  Chicago  office  in  July 
2007. Berry Dep. at 28. Florez was terminated seven months 
after  Berry  took  over  the  Chicago  office,  so  under  any  ver‐
sion of the timing, it is reasonable to infer that she knew of 
plaintiffs’  protected  activity  before  she  recommended 
Florez’s termination. 
     Even if this were not enough (and it is), there is evidence 
not  only  that  Berry  knew  of  the  protected  activity  but  also 
that  DeVry  lied  to  conceal  this  fact  from  the  EEOC.  In  re‐
sponse  to  Florez’s  EEOC  charge,  Hurt  drafted  a  position 
statement saying that Florez’s termination had been initiated 
by  Berry  and  that  Berry  “had  no  knowledge  of”  Florez’s 
April 2007 complaint about Giambone. A reasonable trier of 
fact could find that this statement to the EEOC was deliber‐
ately  false  and  could  infer  further  that  DeVry  was  lying  to 
cover  up  a  retaliatory  motive.  See,  e.g.,  McInnis  v.  Alamo 
Community  College  District,  207  F.3d  276,  283  (5th  Cir.  2000) 
(reversing summary judgment for employer where employ‐
ee  produced  evidence  that  employer  made  false  statements 
to  EEOC  in connection with  termination). Neither  DeVry in 
its  response  brief  nor  the  district  court  in  its  opinion  ad‐
dressed this critical fact.6 

                                                 
      6 Rabinovitz v. Pena, 89 F.3d 482 (7th Cir. 1996), is not to the contrary. 

In  Rabinovitz,  we  held  that  an  employer’s  false  statement  to  the  EEOC 
that it did not know the employee was Jewish did not create a genuine 
issue  of  material  fact  on  the  employee’s  religious  discrimination  claim. 
       
26                                                              No. 13‐1934 

     The district court’s second reason was that the February 4 
email did not suggest a retaliatory motive because Hurt tes‐
tified that she included the reference to the April 2007 com‐
plaint  merely  because  it  represented  a  risk  of  litigation  if 
DeVry went ahead with terminating Florez. DeVry argued in 
the district court, as it does on appeal, that when read in con‐
text  with  Hurt’s  later  email  from  February  15,  which  men‐
tions  that  terminating  Florez  was  a  “risk,”  the  February  4 
email does not suggest pretext. At most, DeVry contends, it 
was  just  “practical  advice”  from  the  HR  Department  about 
discharging Florez. 
     That’s one way to read the emails, but it’s also reasonable 
to  read  them  as  signaling  retaliatory  intent.  In  accepting 
DeVry’s  argument,  the  district  court  drew  an  inference 
against  the  non‐moving  party,  Florez,  and  in  favor  of  the 
moving  party,  which  is  of  course  not  appropriate  at  the 
summary judgment stage. See, e.g., Hutchens v. Chicago Board 
of  Education,  781  F.3d  366,  373–74  (7th  Cir.  2015)  (reversing 
summary  judgment  for  employer  where  reasonable  trier  of 
fact  could  either  accept  employer’s  stated  reason  as  true  or 
find that it was pretext for discrimination); accord, e.g., Lewis 
v. City of Chicago, 496 F.3d 645, 651 (7th Cir. 2007) (“The dis‐
trict  court  erred  by  improperly  weighing  the  parties’  evi‐

                                                 
Id. at 487–88. There, the employee had failed to offer any evidence link‐
ing the employer’s “(alleged) desire to lie to the EEOC investigator” with 
the  adverse  employment  decision.  Id.  at  488.  Here,  by  contrast,  Florez 
has offered the February 4 email written by the same person who drafted 
the false statement to the EEOC. That email, unlike the evidence in Rab‐
inovitz, explicitly linked the adverse employment action to the protected 
activity. 
No. 13‐1934                                                         27 

dence during summary judgment.”). Here, each side offers a 
permissible  interpretation  of  the  February  4  email.  Nothing 
in the record makes Florez’s interpretation unreasonable. 
     In fact, the February 4 email did not mention “the risk of 
litigation.”  It  did,  however,  list  reasons  to  terminate  Florez. 
The statement that Florez was “one of the people who com‐
plained  about  a  previous  supervisor”  appears  in  the  same 
paragraph  as  the  statement  that  he  had  a  “blow‐up”  with 
Berry—the disputed factual basis for terminating him. A rea‐
sonable  jury  could  interpret  the  February  4  email  as  listing 
the  reasons  to  terminate  Florez,  with  the  protected  conduct 
among  them.  In  light  of  both  DeVry’s  concession  on  appeal 
that Florez’s performance did not justify his termination and 
the  evidence  casting  doubt  on  the  honesty  of  the  “volatile 
behavior”  explanation,  a  reasonable  trier  of  fact  could  find 
DeVry’s stated reasons unworthy of belief and conclude that 
unlawful retaliation is the more likely explanation for its de‐
cision.  See  Forrester  v.  Rauland‐Borg  Corp.,  453  F.3d  416,  418 
(7th Cir. 2006) (“if the stated reason, even if actually present 
to  the  mind  of  the  employer,  wasn’t  what  induced  him  to 
take the challenged employment action, it was a pretext”). In 
sum, Florez has produced evidence from which a reasonable 
trier of fact could find that DeVry fired him because he had 
complained to HR about Giambone. 
VI. Brooks’s Evidence of Pretext 
    Like  Florez,  Brooks  attempts  to  prove  retaliation  by 
showing  that  DeVry’s  stated  reasons  for  firing  her  fifteen 
months  after  the  HR  complaint  were  pretexts. According  to 
DeVry,  Brooks  was  terminated  for  two  reasons:  (1) multiple 
acts  of  dishonesty  and  (2)  inconsistent  performance.  DeVry 
contends that Brooks lied about her activities during several 
28                                                     No. 13‐1934 

work  days  and  failed  to  meet  important  performance 
benchmarks during 2008. 
    DeVry cites two events to support its dishonesty explana‐
tion.  First,  in  October  2007  Brooks  told  Strauss  that  she 
needed to leave the office at 7:00 p.m. to pick up an applica‐
tion  fee  from  a  student.  Strauss  later  conducted  a  routine 
quality  assurance  call  with  the  student.  She  was  told  that 
Brooks  had  actually  picked  up  the  deposit  earlier  in  the  af‐
ternoon. When Strauss confronted Brooks about the discrep‐
ancy,  she  denied  that  she  had  been  dishonest  with  Strauss 
and explained that there had been an honest miscommunica‐
tion  involving  the  student’s  grandmother.  Strauss  told 
Brooks  that  “honesty  is  the  best  policy”  but  did  not  repri‐
mand her further. 
    The  second  event  occurred  the  following  summer.  On 
June 17,  2008,  Brooks  told  Strauss  that  she  would  be  stop‐
ping  on  her  way  to  work  to  visit  a  prospective  student. 
When Brooks still had not shown up at work two hours later, 
Strauss  called  the  student  to  see  if  Brooks  had  stopped  by. 
He said no. That same day Brooks had also told Strauss that 
she  spent  the  morning  calling  several  prospective  students 
while  working  from  home.  Berry  conducted  quality  assur‐
ance  calls  with  these  prospective  students.  They  told  her 
they had not spoken with Brooks that day. 
    Based on the two incidents, Strauss believed that Brooks 
had been dishonest with her. She wrote a report saying that 
“LaTonya  [Brooks]  has  repeatedly  lied  and  is  not  on  task. 
LaTonya’s production is slipping tremendously. … It is clear 
LaTonya is not focused on her job and her responsibilities.” 
Strauss  also  connected  these  incidents  of  dishonesty  to 
Brooks’s  performance,  noting  that  her  enrollment  numbers 
No. 13‐1934                                                       29 

for the July 2008 admissions class were “decreasing … by the 
hand fulls.” 
   Strauss  addressed  other  concerns  with  Brooks  in  two 
other write‐ups, both dated June 24, 2008. She described sev‐
eral acts that were, in Strauss’s view, examples of insubordi‐
nation,  disrespect,  and  a  failure  to  cooperate  with  manage‐
ment. The next day,  Strauss sent her  write‐ups  to  Hierl  and 
Berry. Hierl then sent an email to Hurt with Strauss’s write‐
ups  attached.  Hierl  told  Hurt  that  she  wanted  either  to  ter‐
minate  Brooks  immediately  or  to  put  her  on  month‐to‐
month  probation  resulting  in  her  termination  at  the  end  of 
the  July  2008  enrollment  period.  Thirty  minutes  later,  Hurt 
emailed  back:  “Can  you  send  me  a  copy  of  her  last  review 
and  the  improvement  plan  mentioned?”  There  is  no  evi‐
dence that Hierl responded to this email. 
   On  July  1,  2008  Hurt  emailed  Maher  (the  HR  director) 
about Brooks’s “inconsistent” performance, summarizing her 
“starts”  for  the  admissions  classes  in  January,  March,  May, 
and July of 2008. DeVry’s “start” targets are like sales quotas: 
“starts” refer to the number of students recruited by an ad‐
missions officer who enroll in a given class. After listing sev‐
eral  enrollment  periods  for  which  Brooks  failed  to  achieve 
her  start  targets,  Hurt’s  email  concluded:  “We  really  need  a 
more  solid  performer,  especially  for  a  Level  II  advisor. 
Would like to separate from the organization. We could live 
with  a  month‐to‐month  probation,  but  we  would  be  proba‐
bly prolonging the inevitable.” 
    When the July 2008 enrollment period ended, Brooks had 
missed her starts target for the class. This was the same en‐
rollment  period  Strauss  had  emphasized  in  her  write‐up 
30                                                                  No. 13‐1934 

about the June 17, 2008 incidents regarding Brooks’s dishon‐
esty. DeVry fired Brooks a few days later, on July 8, 2008.7 
    Brooks  argues  that  both  of  DeVry’s  justifications  were 
pretexts.  She  contests  the  dishonesty  explanation  in  two 
ways:  (1)  she  denies  that  she  was  ever  dishonest  with 
Strauss,  and  (2)  she  argues  that  because  the  July  1,  2008 
email  recommending  her  termination  mentioned  her  per‐
formance  but  not  her  dishonesty,  DeVry’s  reasons  for  her 
termination  are  “shifting”  and  “inconsistent.”  The  perfor‐
mance  explanation  was  a  pretext,  she  says,  because  Hurt 
provided “false” numbers in the July 1 email to Maher when 
describing her starts for two enrollment periods. 
    We  begin  with  the  dishonesty  rationale.  A  reasonable 
trier  of  fact  could  not  find  on  this  record  that  this  explana‐
tion  was  pretextual.  Brooks  disputes  that  she  was  actually 
dishonest  with  Strauss,  suggesting  that  any  discrepancies 
discovered by Strauss should be chalked up to innocent mis‐
communications.  Unlike  Florez  in  his  disputes  with  Strauss 
and  Berry,  though,  Brooks  does  not  dispute  that  Strauss 
honestly  believed  Brooks  had  been  dishonest  with  her. 
Brooks also does not dispute that Strauss reported these in‐

                                                 
      7  DeVry  claims  that  Berry  made  the  ultimate  decision  to  terminate 

Brooks.  Appellee’s  Br.  16–17.  For  this  proposition,  it  cites  Dkt.  49‐7  at 
120:8–17  (Berry’s  deposition);  Dkt.  49‐13  at  135:9–136:4  &  136:24–137:5 
(Hurt’s deposition); and Dkt. 49‐14 at 11:1–15 (Maher’s deposition). The 
deposition excerpts do not support this proposition. In fact, the excerpt‐
ed transcript of Berry’s deposition that DeVry cites ends with page 113. 
There is no page 120. Based on the summary judgment record, a reason‐
able trier of fact could find that Strauss, Berry, Hierl, and Hurt all partic‐
ipated in the decision to terminate Brooks. 
No. 13‐1934                                                         31 

cidents to Berry and Hierl, who in turn relayed the reports to 
Hurt  and  Maher.  Brooks’s  dispute  about  whether  she  was 
actually  dishonest  with  Strauss  therefore  does  not  bear  on 
the  decisive  question:  Did  Strauss,  Berry,  Hierl,  Hurt,  and 
Maher  honestly  believe  Brooks  had  been  dishonest  when 
they  made  the  decision  to  fire  her?  Cf.  O’Leary,  657  F.3d  at 
635. 
    Brooks attempts to fill this gap in her theory by arguing 
that DeVry has given “shifting” and “inconsistent” explana‐
tions for her termination because Hurt’s July 1 email did not 
mention  dishonesty. As  a  general  rule,  a  reasonable  trier  of 
fact  can  infer  pretext  from  an  employer’s  shifting  or  incon‐
sistent  explanations  for  the  challenged  employment  deci‐
sion. See, e.g., Hitchcock v. Angel Corps, Inc., 718 F.3d 733, 738 
(7th  Cir.  2013).  The  record  here  would  not  permit  such  an 
inference,  though.  Hurt’s  decision  to  emphasize  the  perfor‐
mance rationale in her email to Maher did not create an in‐
consistency. She did not disavow or contradict the dishones‐
ty justification; she simply failed to mention it. 
    In  fact,  Strauss’s  initial  write‐ups  about  Brooks  raised 
both  performance  issues  and  concerns  about  dishonesty. 
Strauss’s  write‐up  about  the  June  17,  2008  incidents  involv‐
ing  both  a  student  and  Brooks’s  claim  that  she  had  been 
working  from  home  that  morning  explicitly  linked  the  dis‐
honesty  rationale  to  the  declining  number  of  students  she 
had  enrolled  for  the  July  2008  admissions  class  and  noted 
her “slipping” production. It is undisputed that Berry, Hierl, 
Hurt, and Maher relied on this write‐up to justify terminat‐
ing Brooks. Thus, the summary judgment record establishes 
beyond reasonable dispute that DeVry relied on both expla‐
nations to terminate Brooks. 
32                                                        No. 13‐1934 

    Where  an  employer  relies  on  multiple  reasons  for  the 
termination,  its  failure  to  address  all  of  the  reasons  in  each 
communication  about  the  employee  is  not  enough  to  show 
contradictions or shifts in rationales that suggest pretext. See 
Johnson v. Nordstrom, Inc., 260 F.3d 727, 733–34 (7th Cir. 2001) 
(employer’s  supplementation  of  reasons  for  adverse  em‐
ployment decision not evidence of pretext so long as reasons 
do  not  conflict  and  employer  does  not  retract  a  reason); 
O’Connor  v.  DePaul  University,  123  F.3d  665,  671  (7th  Cir. 
1997) (employer’s “flux in terminology” not evidence of pre‐
text  where  three  explanations  “focused  on  different  aspects 
of [employee’s] behavior” but same underlying conduct). 
    Brooks next attacks DeVry’s performance rationale. Recall 
that Hurt’s July 1 email to Maher summarized her starts tar‐
gets for the  admissions classes in January,  March,  May, and 
July  of  2008.  According  to  Hurt’s  email,  Brooks  missed  her 
target  for  three  of  these  classes:  January  (she  enrolled  one 
student against a goal of three), May (zero students against a 
goal  of  two),  and  July  (sixteen  students  against  a  goal  of 
twenty). 
     Brooks concedes that she missed her starts target for the 
July class. But she contends that she made her targets for the 
January  and  May  classes  and  that  two  of  the  numbers  in 
Hurt’s email are therefore false. She argues that this evidence 
is  sufficient  to  raise  a  genuine  issue  of  material  fact  on 
whether  DeVry’s  performance  explanation  was  pretextual. 
See Reeves v. Sanderson  Plumbing  Products, Inc., 530 U.S. 133, 
147  (2000)  (“In  appropriate  circumstances,  the  trier  of  fact 
can reasonably infer from the falsity of the explanation that 
the  employer  is  dissembling  to  cover  up  a  discriminatory 
purpose.”). 
No. 13‐1934                                                           33 

    Brooks’s argument runs into an evidentiary problem. The 
only evidence she offers to support this theory are two doc‐
uments  produced  by  DeVry  in  discovery.  One  document 
suggests  that  Brooks  enrolled  six  students  for  the  January 
class;  the  other  suggests  that  she  enrolled  four  students  for 
the  May  class.  If  these  documents  accurately  reflect  final 
starts numbers, then Brooks achieved her targets for the Jan‐
uary and May classes, contrary to Hurt’s claim in the July 1 
email. 
    The  district  court  excluded  this  evidence,  however,  be‐
cause  the  documents  were  not  properly  authenticated.  Cas‐
tro,  941  F.  Supp.  2d  at  987  &  n.10.  Plaintiffs  argue  that  the 
district  court  should  have  admitted  the  documents  as  busi‐
ness  records  under  Federal  Rule  of  Evidence  803(6)  for  two 
reasons:  (1)  the  documents  were  properly  authenticated  by 
Castro’s sworn declaration, and (2) DeVry’s production of the 
documents in the litigation served as implicit authentication 
under Thanongsinh v. Board of Education, 462 F.3d 762, 777–78 
(7th Cir. 2006). We review only for abuse of discretion a dis‐
trict court’s ruling  on  the admissibility of evidence on sum‐
mary  judgment.  Bradley  v.  Work,  154  F.3d  704,  708–09  (7th 
Cir. 1998); accord, e.g., Makowski v. SmithAmundsen LLC, 662 
F.3d 818, 822 (7th Cir. 2011). 
     The  district  court  did  not  abuse  its  discretion  in  exclud‐
ing this evidence. We agree with the district court that Cas‐
tro’s  declaration  did  not  lay  a  sufficient  foundation  to  au‐
thenticate  the  documents.  Rule  803(6)  requires  authentica‐
tion  by  a  “custodian  or  another  qualified  witness.”  Castro’s 
declaration did not establish that she was a custodian or oth‐
erwise qualified witness. It merely stated: “Attached as Ex. F 
is  a  document  generated  by  DeVry  in  the  normal  course  of 
34                                                          No. 13‐1934 

business  reflecting  registered  students  by  advisor  for  Janu‐
ary of 2008. Ex. F is a document produced by DeVry in this 
litigation on a disc.” Castro’s declaration includes an identi‐
cal statement about the second document, which was offered 
to show Brooks’s starts for the May 2008 class. 
    Brooks contends that Castro could properly authenticate 
these documents because she had  been a “supervisor” who 
was  qualified  to  opine  about  DeVry’s  performance  evalua‐
tions. But  that’s not enough. To  lay a proper foundation for 
admitting this evidence under Rule 803(6), Castro needed to 
be  familiar  with  DeVry’s  record‐keeping  practices.  See,  e.g., 
Joseph  P.  Caulfield  &  Associates,  Inc.  v.  Litho  Productions,  Inc., 
155  F.3d  883,  888  (7th  Cir.  1998)  (no  abuse  of  discretion 
where district court excluded evidence because foundational 
witness  did  not  testify  as  to  the  business’s  “regular  record‐
keeping practices”). Her declaration was silent on this issue. 
The  fact  of  production  in  the  litigation  says  nothing  about 
Castro’s familiarity with DeVry’s record‐keeping practices. 
    Plaintiffs’ reliance on Thanongsinh is also unpersuasive. In 
that  case,  we  identified  a  narrow  exception  to  the  rule  that 
admission under Rule 803(6) at summary judgment requires 
an  affidavit  from  a  custodian  or  other  person  familiar  with 
the  type  of  record.  The  exception  applies  “when  the  party 
challenging the document’s admissibility relied on that same 
document  ‘for  its  accuracy’  in  earlier  proceedings,  or  other‐
wise ‘conceded the accuracy of the documents  that the  [op‐
posing party] sought to introduce.’” Thanongsinh, 462 F.3d at 
778  (alteration  in  original),  quoting  Woods  v.  City of  Chicago, 
234 F.3d 979, 988 (7th Cir. 2000). The exception does not ap‐
ply here. DeVry has not relied on these documents for their 
accuracy.  Nor  has  it  conceded  the  accuracy  of  the  starts 
No. 13‐1934                                                                        35 

numbers reflected in the documents. In Thanongsinh, by con‐
trast,  the  party  opposing  admission  had  “admitted  in  dis‐
covery  that  the  [exhibit]  is  what  the  plaintiff  purports  it  to 
be.” Id. 
     No such admission exists here. The mere act of producing a 
document in response to a discovery request based on the content 
of  the  document  does  not  amount  to  an  admission  of  the  docu‐
ment’s authenticity. A party’s duty to produce documents un‐
der Federal Rule of Civil Procedure 34(a) applies to respon‐
sive documents in its “possession, custody, or control.” They 
must be  produced regardless of their authenticity, accuracy, 
or reliability, so the act of production does not say anything 
about authenticity, accuracy, or reliability. Those are matters 
for  follow‐up  requests  for  admissions  or  other  discovery 
tools.8 

                                                 
      8 Woods v. City of Chicago, 234 F.3d 979 (7th Cir. 2000), provides a use‐

ful  contrast.  There,  the  plaintiff  attached  a  police  case  report  to  his  re‐
sponse  to  the  defendants’  motion  for  summary  judgment.  The  report 
summarized  the  contents  of  an  arrest  record  and  a  misdemeanor  com‐
plaint. In opposing summary judgment, the plaintiff argued that the case 
report accurately described those two underlying documents. Id. at 988. 
The  district  court  granted  summary  judgment  to  defendants,  relying  in 
part on the underlying arrest record and misdemeanor complaint. 
     On appeal, the plaintiff argued that the district court abused its dis‐
cretion by considering this evidence because neither the arrest record nor 
the  misdemeanor  complaint  was  admissible  under  Rule  803(6).  We 
agreed  with  the  plaintiff  that  neither  document  had  been  properly  au‐
thenticated, but we affirmed the district court’s decision anyway because 
the plaintiff had conceded the accuracy of the underlying documents by 
relying on the case report that summarized them. We explained that re‐
quiring authenticating affidavits under the specific circumstances of that 
case  “would  be  an  empty  formality”  and  concluded  that  the  district 
       
36                                                        No. 13‐1934 

    Without  those  two  unauthenticated  documents,  no  evi‐
dence  in  the  summary  judgment  record  casts  doubt  on 
DeVry’s performance rationale. This is especially true in light 
of  Brooks’s  concession  that  she  missed  her  starts  target  for 
the July 2008 class—the enrollment period immediately pre‐
ceding  her  termination  and  the  only  class  mentioned  in 
Strauss’s  decisive  write‐up.  A  reasonable  trier  of  fact  could 
not find pretext as to Brooks. Accordingly, Brooks has failed 
to produce evidence that would permit a reasonable trier of 
fact to find that DeVry fired her because she had complained 
to HR about Giambone. 
VII.        Castro’s Evidence of Pretext 
   Castro  also  attempts  to  demonstrate  that  DeVry’s  stated 
reason  for  terminating  her  was  a  pretext  for  retaliation  for 
the HR complaint thirty months earlier. According to DeVry, 
Castro  was  terminated  because  of  poor  performance  over  a 
sustained period. 
   It  is  undisputed  that  Castro  failed  to  achieve  several 
monthly  performance  goals  in  2008  and  2009.  She  was  ulti‐
mately  fired  on  November  3,  2009.  For  the  September  2009 
enrollment period, she achieved only three starts against an 
original target of twenty, which had been reduced to ten for 
Castro’s  benefit  because  she  had  taken  a  leave  of  absence. 
Castro  conceded  during  her  deposition  that  three  starts  for 
the September 2009 class “was not a good number.” 



                                                 
court therefore did not abuse its discretion when it considered the doc‐
uments without such affidavits. Id. at 989. 
No. 13‐1934                                                                   37 

    Nevertheless,  Castro  argues  that  DeVry’s  stated  reason 
was  pretextual.  Citing  her  success  in  achieving  several 
monthly performance goals in 2008 and 2009, Castro argues 
that her failure to meet other performance goals during this 
span was caused by her leaves of absence and not having her 
targets  adequately  prorated.  She  also  argues  that  she  was 
terminated prematurely, before she had a meaningful oppor‐
tunity  to  satisfy  her  starts  target  for  the  November  2009 
class. 
    Castro has failed to establish a genuine issue of material 
fact  regarding  pretext.  Her  ability  to  satisfy  some  of  her 
monthly  performance  goals  does  not  raise  a  genuine  issue. 
DeVry has not claimed that Castro failed to satisfy all of her 
performance targets. DeVry acknowledges that she achieved 
some of her goals in 2008 and 2009, but it explains that Cas‐
tro’s performance was too inconsistent to justify keeping her 
with  the  company.  Inconsistent  performance—though  not 
uniformly  bad—is  a  legitimate,  non‐retaliatory  reason  for 
termination. See Roberts v. Separators, Inc., 172 F.3d 448, 451–
52  (7th  Cir.  1999)  (“poor  performance”  was legitimate,  non‐
discriminatory  reason  where  plaintiff’s  “performance  de‐
clined  after  an  initial  period  of  excellence”).  And  because 
DeVry has not denied that Castro achieved some of her per‐
formance  goals  during  the  relevant  span,  a  reasonable  trier 
of fact could not find based on this record that DeVry is dis‐
sembling.9 

                                                 
      9 
      Castro  cites  evidence  that  Casey  Tobin  (her  direct  supervisor) 
“whited out” two students’ names from her list of starts for the July 2009 
enrollment period. Castro argues that this evidence would permit a rea‐
sonable  trier  of  fact  to  find  that  DeVry  falsified  her  performance  num‐
       
38                                                                  No. 13‐1934 

    Castro  fares  no  better  with  her  argument  that  she  failed 
to  achieve  certain  monthly  performance  goals  because  her 
targets  were  not  adequately  prorated.  It  is  undisputed  that 
DeVry reduced several of her targets for her benefit. In fact, 
the  goal  she  missed  just  before  she  was  fired  had  been  re‐
duced  from  twenty  to  ten,  and  Castro  still  missed  it.10  Cas‐
tro’s subjective belief that her targets should have been pro‐
rated more than they were does not undermine the honesty 
of  DeVry’s  stated  explanation  for  terminating  her  and  thus 
could  not  support  a  finding  of  pretext.  See  Ineichen  v. 
Ameritech,  410  F.3d  956,  961  (7th  Cir.  2005)  (“it  is  not  ‘the 
court’s  concern  that  an  employer  may  be  …  too  hard  on  its 
employee’”), quoting Ransom v. CSC Consulting, Inc., 217 F.3d 
467, 471 (7th Cir. 2000); accord, Silverman v. Board of Education 
of City of Chicago, 637 F.3d 729, 738 (7th Cir. 2011) (collecting 
cases).11 

                                                 
bers in an effort to terminate her. Even accepting this characterization of 
the  record  as  true,  it  does  not  establish  a  genuine  issue  on  pretext  be‐
cause DeVry did not justify her termination based on her performance in 
July  2009.  As  Castro  conceded  in  the  district  court,  her  mid‐year  2009 
review  said  that  she  “made  her  starts  goal”  for  that  period.  DeVry  has 
never claimed otherwise. 
      10 
        Castro  asserts  that  “no  one  on  Tobin’s  team,  except  Tobin” 
achieved their September 2009 starts goals. But these purported compar‐
ators all had at least seven starts for the period, and Castro does not at‐
tempt to demonstrate that they were situated similarly to her. 
      11 Castro could in theory establish pretext by producing evidence of 

disparate  treatment  in  the  application  of  the  company’s  proration  poli‐
cies. Suppose, for example, that Castro and a similarly situated employee 
took leaves of absence of the same length and, upon returning to the of‐
fice, the comparator’s targets were reduced by 50 percent while Castro’s 
       
No. 13‐1934                                                                         39 

    Castro  also  argues  that  DeVry’s  stated  reason  for  firing 
her was a pretext because she did not have a meaningful op‐
portunity  to  achieve  her  starts  goal  for  the  November  2009 
admissions  class.  DeVry  concedes  that  Berry  recommended 
Castro’s termination on October 26, 2009, before the sign‐up 
period  for  the  November  2009  class  officially  ended.  DeVry 
maintains,  however,  that  the  decision  was  reasonable  be‐
cause,  in  light  of  Castro’s  pace  at  enrolling  students  during 
October,  she  could  not  possibly  enroll  nineteen  students  in 
less  than  a  week.  Even  assuming,  as  Castro  contends,  that 
DeVry jumped the gun in concluding that she would not be 
able  to  hit  her  target  by  the  end  of  the  sign‐up  period,  this 
evidence  does  not  establish  pretext.  It  does  not  undermine 
the  honesty  of  DeVry’s  belief.  Even  if  that  belief  had  been 
unreasonable  or  overly  harsh,  there  is  no  evidence  that  it 
was  dishonest.  See,  e.g.,  Ineichen,  410  F.3d  at  961;  Hartley  v. 
Wisconsin Bell, Inc., 124 F.3d 887, 890 (7th  Cir. 1997) (an em‐
ployer’s “foolish or trivial or even baseless” explanation suf‐
fices, so long as it is “honestly believed”). 


                                                 
targets  were  reduced  by  only  10  percent.  See,  e.g.,  Coleman,  667  F.3d  at 
858 (explaining that selective enforcement of company policy can estab‐
lish  pretext);  Gordon  v.  United  Airlines,  Inc.,  246  F.3d  878,  892  (7th  Cir. 
2001)  (same).  But  the  record  here  does  not  fit  this  pattern.  There  is  no 
evidence  that  employees  at  DeVry  were  entitled  to  proration  under  the 
company’s policies. And Castro has not produced evidence that a simi‐
larly situated employee was treated better in this respect. In fact, she tes‐
tified  during  her  deposition  that  whether  DeVry  would  prorate  an  em‐
ployee’s  targets  was  a  matter  of  “discretion”  and  that  there  was  “no 
magic  number”  for  determining  by  how  much  an  employee’s  targets 
should be reduced. 
40                                                               No. 13‐1934 

    Castro’s  argument  overlooks  the  fact  that  DeVry  had  al‐
ready  placed  her  on  probation  because  she  had  repeatedly 
failed to hit performance targets over a sustained period. Af‐
ter  Castro  enrolled  only  three  students  for  the  September 
2009 class against a prorated goal of ten, Berry placed her on 
probation. In a memo dated August 27, 2009, Berry told Cas‐
tro:  “During  this  probation  period,  failure  to  meet  or  make 
substantial  progress  towards  the  target  and  weekly  activity 
levels outlined below may result in termination at any time 
during this period.” The memo then outlined “weekly activi‐
ty minimums” of 6 appointments, 4 interviews, and 2.25 ap‐
plications. Castro does not dispute that she failed to achieve 
these  “weekly  activity  minimums.”  Her  focus  on  the  total 
starts goal for the entire enrollment period is therefore mis‐
placed.12  Ultimately  then,  Castro  has  failed  to  produce  evi‐
dence  from  which  a  reasonable  trier  of  fact  could  find  that 
DeVry’s reason for firing her was pretextual. 
    We return finally to the evidence that shortly after the Ju‐
ly  2007  meeting  Strauss  told  Florez  and  Brooks  that  “the 
people  that  have  went  to  HR  no  longer  work  here.” A  rea‐
sonable  trier  of  fact  could  infer  based  on  this  record  that 
Strauss  was  referring  to  Castro.  Castro  had  been  demoted 
and  transferred  from  Chicago  to  the Addison  office  shortly 
before  the  comment  was  made  and  within  three  months  of 

                                                 
      12 Castro points out that when she was terminated on November 3, 

no  other  advisor  had  more  than  one  start  for  the  November  2009  class. 
She makes no attempt, however, to demonstrate that the other advisors 
were  situated  similarly  to  her.  For  example,  she  does  not  present  evi‐
dence that any of these employees had a comparable history of past per‐
formance problems or were already on probation as she was at the time. 
No. 13‐1934                                                          41 

the complaint to HR. A reasonable trier of fact could also in‐
terpret the comment as evidence of retaliatory intent—that it 
was a signal to Florez and Brooks that Castro was demoted 
and transferred because she complained to HR and that they 
might suffer the same fate if they complained again. 
    This evidence takes Castro only so far. She has not based 
her  retaliation  claim  on  her  demotion  and  transfer.  She  has 
complained  only  about  her  termination.  The  critical  ques‐
tion,  then,  is  whether  Strauss’s  comment  to  Florez  and 
Brooks would permit a reasonable finding that DeVry termi‐
nated Castro because of her complaint about Giambone. 
    Strauss’s comment would not permit such a finding. The 
comment  was  made  more  than  two  years  before  Castro’s 
termination.  As  we  have  explained,  the  record  establishes 
beyond reasonable dispute that Castro had a long history of 
performance problems leading up to her termination. Absent 
other evidence of retaliation, this comment does not create a 
genuine  issue  for  trial.  See  Geier  v.  Medtronic,  Inc.,  99  F.3d 
238,  242  (7th  Cir.  1996)  (“To  be  probative  of  discrimination, 
isolated  comments  must  be  contemporaneous  with  the  dis‐
charge  or  causally  related  to  the  discharge  decision  making 
process.”). 
    Finally, plaintiffs argue that if any one of them has raised 
a  genuine  issue  as  to  retaliation,  then  summary  judgment 
should be reversed as to all of them. They all engaged in the 
same protected activity, and all suffered the same penalty of 
termination  imposed  by  the  same  key  decision‐makers. 
While  Florez  has  raised  a  genuine  issue  of  material  fact 
about the reasons for his termination, we do not believe that 
finding  carries  over  to  Brooks  or  Castro.  Florez  has  offered 
evidence  that  would  allow  a  reasonable  jury  to  find  that 
42                                                     No. 13‐1934 

Strauss, Berry, and other DeVry managers retaliated against 
him.  That  evidence  allows  a  finding  that  those  managers 
were  capable  of  retaliatory  motive  in  response  to  the  April 
2007  HR  complaint.  But  the  three  plaintiffs  were  treated  in 
different ways, at different times spanning nearly two years. 
The undisputed evidence of performance problems for both 
Brooks and Castro persuades us that a reasonable jury could 
not  find  that  the  later  and  separate  decisions  to  fire  them 
were motivated by retaliation for the 2007 HR complaint. 
    Accordingly, we AFFIRM the district court’s judgment in 
favor  of  DeVry  on  all  of  plaintiffs’  claims  except  Florez’s 
claim  of  retaliation.  On  that  claim,  we  REVERSE  and 
REMAND for further proceedings consistent with this opin‐
ion.